Case 0:21-cv-60153-RKA Document 11 Entered on FLSD Docket 02/12/2021 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 21-60153-CIV-ALTMAN

  HOWARD COHAN,

        Plaintiff,
  v.

  MONBOS RESTAURANT GROUP, LLC.,

        Defendant.
  _________________________________________/

                                                ORDER

        THIS MATTER comes before the Court on the parties’ Joint Notice of Settlement [ECF

  No. 10]. The Court hereby ORDERS AND ADJUDGES as follows:

        1. The above-styled action is administratively CLOSED without prejudice to the parties to

             file a stipulation of dismissal by March 14, 2021.

        2. If the parties fail to complete the expected settlement, any party may ask the Court to

             reopen the case.

        3. All pending deadlines and hearings are TERMINATED, and any pending motions are

             DENIED AS MOOT.

        DONE AND ORDERED in Fort Lauderdale, Florida this 12th day of February 2021.



                                                        _________________________________
                                                        ROY K. ALTMAN
                                                        UNITED STATES DISTRICT JUDGE

  cc:   counsel of record
